DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The disclosure is objected to because of the following informalities:
 	(1) para.0104 recites “The controller 500 drives the drive mechanism 440 to cause the condenser lens unit 430 to follow the laser light entry surface” and para.0113 recites “The laser processing device 200 includes the drive mechanism 440 that moves the condenser lens unit 430 along the optical axis”.  It is unclear what structure constitutes “the drive mechanism 440” that is capable of moving condenser lens unit.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a support unit configured to support an object to be process” in claim 1.
 	(2) “a reflecting spatial light modulator configured to modulate and reflect the laser light” in claim 1.
 	(3) “a light collection optical system configured to converge the laser light at the object” in claim 1.
 	(4) “a first sensor configured to irradiate the object with a first ranging laser light” in claim 1.
 	(5) “a second sensor configured to irradiate the object” in claim 1.
 	(6) “a transfer mechanism configured to move the housing in the first direction” in claim 1.
 	(7) “a spatial light modulator configured to modulate the laser light” in claim 4.
 	(8) “a light collection optical system configured to converge the laser light at an object to be processed” in claim 4.
 	(9) “a first sensor configured to irradiate the object with a first ranging laser light” in claim 4.
 	(10) “a second sensor configured to irradiate the object” in claim 4.
 	(11) “a drive mechanism configured to move the light collection optical system along an optical axis” in claim 5.
 	(12) “a controller configured to control drive for the drive mechanism” in claim 5.
 	(13) “a drive mechanism configured to move the light collection optical system along an optical axis” in claim 7.
 	(14) “a controller configured to control drive for the drive mechanism” in claim 7.
 	(15) “a drive mechanism configured to move the light collection optical system along an optical axis” in claim 8.
 	(16) “a controller configured to control drive for the drive mechanism” in claim 8.
 	(17) “a drive mechanism configured to move the light collection optical system along an optical axis” in claim 9.
 	(18) “a controller configured to control drive for the drive mechanism” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a support unit” (Claim 1 at line 2) is interpreted as “a circular support table” (fig.7, 230 and para.0043 of instant publication application).
(2) “a reflecting spatial light modulator” (Claim 1 at line 4) is interpreted as “a liquid crystal on silicon (LCOS) spatial light modulator (SLM)” (para.0065 of instant publication application).
(3) “a light collection optical system” (Claim 1 at line 5) is interpreted as “condenser lens unit” (para.0063 and para.0066 of instant publication application).
(4) “a first sensor” (Claim 1 at line 11) is interpreted “a triangulation sensor, a laser confocal sensor, a white confocal sensor, a spectral interference sensor, an astigmatism sensor, or the like may be used” (para.0069 of instant publication application).
(5) “a second sensor” (Claim 1 at line 15) is interpreted “a triangulation sensor, a laser confocal sensor, a white confocal sensor, a spectral interference sensor, an astigmatism sensor, or the like may be used” (para.0069 of instant publication application).
(6) “a transfer mechanism” (Claim 2 at line 4) is interpreted as “a first rail unit 221, a second rail unit 222, and a movable base 223. The first rail unit 221 includes a pair of rails 221a, 221b extending in the Y-axis direction. The second rail unit 222 is attached to the pair of rails 221a, 221b of the first rail unit 221 to be movable in the Y-axis direction. The second rail unit 222 includes a pair of rails 222a, 222b extending in the X-axis direction. The movable base 223 is attached to the pair of rails 222a, 222b of the second rail unit 222 to be movable in the X-axis direction. The movable base 223 is rotatable about an axis parallel to the Z-axis direction” (para.0044 of instant publication application).
(7) “a spatial light modulator” (Claim 4 at line 3) is interpreted as “a liquid crystal on silicon (LCOS) spatial light modulator (SLM)” (para.0065 of instant publication application).
(8) “a light collection optical system” (Claim 4 at line 4) is interpreted as “condenser lens unit” (para.0063 and para.0066 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
(9) “a first sensor” (Claim 4 at line 6) is interpreted “a triangulation sensor, a laser confocal sensor, a white confocal sensor, a spectral interference sensor, an astigmatism sensor, or the like may be used” (para.0069 of instant publication application).
(10) “a second sensor” (Claim 4 at line 10) is interpreted as “a triangulation sensor, a laser confocal sensor, a white confocal sensor, a spectral interference sensor, an astigmatism sensor, or the like may be used” (para.0069 of instant publication application).
(11) “a drive mechanism” (Claim 5 at line 3). It is unclear what structure constitutes a drive mechanism. Currently, there is insufficient details in regards to a drive mechanism in the original specification. 
(12) “a controller” (claim 5 at line 5) is interpreted as “a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)” (para.0048 of instant publication application).
(13) “a drive mechanism” (Claim 7 at line 2). It is unclear what structure constitutes a drive mechanism. Currently, there is insufficient details in regards to a drive mechanism in the original specification.
 	(14) “a controller” (claim 5 at line 4) is interpreted as “a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)” (para.0048 of instant publication application). 
 	(15) “a drive mechanism” (Claim 8 at line 2). It is unclear what structure constitutes a drive mechanism. Currently, there is insufficient details in regards to a drive mechanism in the original specification.
 	
 	(16) “a controller” (claim 8 at line 4) is interpreted as “a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)” (para.0048 of instant publication application).
 	(17) “a drive mechanism” (Claim 9 at line 2). It is unclear what structure constitutes a drive mechanism. Currently, there is insufficient details in regards to a drive mechanism in the original specification.
 	(18) “a controller” (claim 9 at line 4) is interpreted as “a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)” (para.0048 of instant publication application).



Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claims 5 and 7-9 recites “a drive mechanism configured to move the light collection optical system along an optical axis”. As described above, the disclosure does not provide adequate structure to perform the claimed function of “move the light collection optical system along an optical axis”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “move the light collection optical system along an optical axis” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. For example: fig.12 shows at least one grey structure 440 is the drive mechanism. However, it is unclear what structure constitutes the drive mechanism that can perform the claimed function of “move the light collection optical system along an optical axis”.


 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 5 and 7-9 recites “a drive mechanism configured to move the light collection optical system along an optical axis” at lines 3-4. It is unclear what structure(s) constitutes the drive mechanism that is capable of performing “move the light collection optical system along an optical axis”. 
 	


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuno (WO 2008/041581) in view of Kosmowski ( US 2007/0084837).
 	Regarding claim 4, Kuno discloses “a laser processing device” (abstract, i.e., a laser processing device) comprising: 
 	“a laser light source” (101) configured to emit “laser light” (laser light L); 
 	“a spatial light modulator” (35) “configured to modulate the laser light” (para.0047, i.e., a beam expander 35 that expands the beam size); 
 	“a light collection optical system” (31) “configured to converge the laser light at an object to be processed” (para.0047, i.e., first condensing lens 31 … the measurement laser beam L3 travels downward on the optical axis of the processing laser beam L1, is condensed by the condensing lens 31, and is irradiated onto the workpiece 1. This paragraph explains the light collection optical system 31 converge the laser light L);  
 	“a second sensor” (a sensor includes 41, 42, 46, 47 and 49) configured to irradiate the object with “second ranging laser light” (L3) coaxial with “the laser light” (L1) through “the light collection optical system” (31) and “receive reflected light of the second ranging laser light to acquire displacement data on the laser light entry surface” (para.0047, i.e., The dichroic mirror 48 transmits the processing laser light L1 and reflects the measurement laser light L3 and the reflected light L4 described later).
 	Kuno is silent regarding a first sensor configured to irradiate the object with first ranging laser light different in axis from the laser light without through the light collection optical system and receive reflected light of the first ranging laser light to acquire displacement data on a laser light entry surface of the object.
 	Kosmowski teaches “a first sensor” (fig.6, 92 and 100) configured to irradiate the object with “first ranging laser light” (fig.6, 96) different in axis from “the laser light” (fig.4A, 28) “without through the light collection optical system” (fig.1, 26) and “receive reflected light of the first ranging laser light” (fig.6, 102) “to acquire displacement data on a laser light entry surface of the object” (para.0038, i.e., The characteristics of first reflected light beam 102, as measured by beam position sensor 100, are processed to determine an axial distance 104 measured between a known location relative to tracking laser beam 96 and surface 66 at the instantaneous location of incidence of tracking laser beam 96 on surface 66). Kuno teaches a laser processing device having a distance sensor. Kosmowski teaches a laser processing device having a distance sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kuno with Kosmowski, by adding Kosmowski’s first sensor to Kuno’s laser processing device, to provide topography measurement at multiple points on a target specimen or continuous real time measurement and monitoring of the target specimen surface topography that permits the tuning of laser energy delivered and result in higher quality target material removal process (abstract) as taught by Kosmowski.  
	Regarding claim 9, modified Kuno discloses “a drive mechanism” (Kosmowski, beam positioning system 22) “configured to move the light collection optical system” (Kosmowski, beam positioning system 22 to move objective lens 26 downward along the Z axis) along “an optical axis” (Kosmowski, 28 pointed at the laser beam having an optical axis and the beam positioning system 22 is movable along optical axis or Z-axis); and “a controller” (Kosmowski, para.0046, i.e., laser system controller 56) “configured to control drive for the drive mechanism” (Kosmowski, para.0046, i.e., laser system controller 56 responds to the output of beam position sensor 100 to cause beam positioning system 22 to move objective lens 26 downward along the Z axis), wherein “the controller drives the drive mechanism based on at least any one of the displacement data acquired by the first sensor and the displacement data acquired by the second sensor to cause the light collection optical system to follow the laser light entry surface” (Kosmowski, para.0046, i.e., laser system controller 56 responds to the output of beam position sensor 100 to cause beam positioning system 22 to move objective lens 26 downward along the Z axis so that first reflected light beam 102 travels the same distance before striking beam position sensor 100. Examiner noted that there are two similar tracking laser beam sources (i.e., distance sensors) 92 and 94 that allow measuring distance and provides data feedback to controller).


Allowable Subject Matter
 	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 	Claim 1 is allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761